Citation Nr: 1315126	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

5.  Entitlement to a separate initial compensable rating for erectile dysfunction.

6.  Propriety of the assigned level of special monthly compensation (SMC) based on the loss of use of a creative organ.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P. B.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.  He is the recipient of the Combat Action Ribbon and Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claims for service connection for PTSD, diabetes mellitus, bilateral tinnitus, bilateral hearing loss and erectile dysfunction and assigned an initial rating for each disability, April 14, 2008.  His claim for SMC based on the loss of use of a creative organ was also granted.  In addition, his claims for service connection for a lumbar spine disorder and a cervical spine disorder were denied.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The Veteran and P. B. testified before the undersigned Veterans Law Judge (VLJ) at an August 2012 hearing.  A hearing transcript has been associated with the claims file.  At the August 2012 hearing, the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of initial RO review.   As the Veteran waived initial RO consideration, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that the issue of entitlement to a TDIU was denied in an October 2009 rating decision, which the Veteran did not appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, including his PTSD and diabetes mellitus, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for higher initial ratings, it has been listed on the first page of this decision. 

In a March 2013 letter, the Veteran reported that he had recently suffered a heart attack.  Additionally, the record reflects that he served in the Republic of Vietnam.  The Board notes that the Veteran may therefore be entitled to service connection for ischemic heart disease due to herbicide exposure.  As such, if he would like to file a claim for service connection for ischemic heart disease, he should inform the RO. 

The issues of entitlement higher initial ratings for PTSD, diabetes mellitus, and bilateral hearing loss as well as the issues of entitlement to service connection for lumbar spine and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his bilateral tinnitus, and the rating schedule is adequate to evaluate the disability.

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.

3.  The Veteran is already in receipt of the maximum level of SMC for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.     §§ 3.102, 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2012). 

2.  The criteria for a separate initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.31, 4.115b, Diagnostic Code 7522 (2012). 

3.  The Veteran is in receipt of the maximum level of SMC for loss of use of creative organ.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes, with respect to the propriety of the initially assigned ratings for his tinnitus, erectile dysfunction, and SMC based on the loss of use of a creative organ, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claims for service connection for bilateral tinnitus and erectile dysfunction were granted and initial ratings were assigned in the April 2009 rating decision on appeal.  In addition, his claim for SMC based on the loss of use of a creative organ was granted in the April 2009 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board further notes that the Veteran's claims for an increased schedular rating for bilateral tinnitus and SMC based on the loss of use of a creative organ are decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, such records could not substantiate the instant claims for an increased initial rating for bilateral tinnitus and SMC based on the loss of use of a creative organ as the Veteran is already in receipt of the statutory maximum benefit for these disabilities.  In addition, the Veteran has not claimed to have a penile deformity, which could allow a higher rating for his erectile dysfunction, and treatment records related to his SSA claim could not substantiate the claim for a higher rating for erectile dysfunction.  Therefore, it is not necessary to request records from SSA with regards to these claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").   

The Board also observes that the RO attempted to obtain treatment records from the Salisbury VA Medical Center (VAMC) between August 1972 and May 2001.  However, in a March 2009 Memorandum, the RO made a formal finding regarding the unavailability of such records.  The Veteran was advised in the April 2009 rating decision of the unavailability of such records.  Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in conjunction with the claims on appeal, including VA examinations conducted in December 2008 and February 2009, to determine the severity of his bilateral tinnitus and erectile dysfunction.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Additionally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2012 hearing, the undersigned VLJ enumerated the issues on appeal.  The undersigned explained to the Veteran that he was in receipt of the maximum schedular rating for tinnitus, that a higher rating for erectile dysfunction required penile deformity, and that the rate of SMC was established by Congress.  Also, information was solicited regarding the Veteran's tinnitus and erectile dysfunction, including his current symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Moreover, the hearing discussion did not reveal any additional evidence pertinent to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).



A.  Tinnitus

In the April 2009 rating decision on appeal, the RO granted service connection for bilateral tinnitus and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective April 14, 2008.  The Veteran alleges that he is entitled to an evaluation in excess of 10 percent.

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra.  

B.  Erectile Dysfunction

In the April 2009 rating decision on appeal, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable rating.  This disability was then combined with the Veteran's service-connected diabetes mellitus and rated pursuant to 38 C.F.R. § 4.120, Diagnostic Code 7913, effective April 14, 2008.  The Veteran alleges that he is entitled to a separate compensable rating for erectile dysfunction due to the impact of this disability on his mental and emotional health.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided. 

In this case, the record reflects the Veteran's erectile dysfunction is manifested by the loss of erectile power but not by deformity of the penis.  The Veteran reported in a December 2008 VA examination that he was sometimes unable to attain erections sufficient for sexual intercourse while a physical examination found his testicles to be descended and of normal size.  In an August 2009 notice of disagreement, the Veteran indicated that his erectile dysfunction affected his intimacy and emotional health, but did not report any physical deformity.  In addition, he testified at his August 2012 hearing that his erectile dysfunction prevented him from having a close relationship but did not indicate that he suffered from a penile deformity.  A review of the evidence of record does not otherwise show evidence of penis deformity and the Veteran has not otherwise alleged such a deformity.  Therefore, the Veteran does not meet or nearly approximate the criteria for a separate compensable initial rating under Diagnostic Code 7522.  See 38 C.F.R. § 4.31.

C.  SMC Due to Loss of Use of a Creative Organ

The Board notes that, in light of the award of service connection for erectile dysfunction, the April 2009 rating decision also granted entitlement to SMC for loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k).  The Veteran has alleged that a higher rating is warranted due to the impact of this disability on his mental and emotional health.  However, the provisions of 38 U.S.C.A. § 1114 do not provide a basis upon which to assign a higher level of SMC based on loss of use of a creative organ, i.e., erectile dysfunction.  Therefore, the assigned level of SMC based on the loss of use of a creative organ is proper.  The law, in particular the regulation governing evaluation of SMC, is dispositive of the claim.  See Sabonis, supra.  

D.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the Veteran's claims for an increased rating for bilateral tinnitus and erectile dysfunction should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral tinnitus and erectile dysfunction with the established criteria found in the rating schedule.  The Board finds that the Veteran's tinnitus and erectile dysfunction symptomatology are fully addressed by the rating criteria under which such disabilities are rated.  In this regard, all of the Veteran's tinnitus and erectile dysfunction symptomatology are contemplated by the rating criteria.  In this regard, the Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  Additionally, to the extent that the Veteran has alleged that his erectile dysfunction results in a loss of intimacy, he has already been awarded SMC for loss of use of a creative organ, which contemplates such symptomatology.  

With respect to the Veteran's allegations that his tinnitus and erectile dysfunction have impacted his emotional health and his employability, the Board notes that he is separately service-connected for PTSD and all of his psychiatric symptomatology is addressed under the General Rating Formula for Mental Disorders and his claim for a TDIU is addressed in the Remand section.  

Moreover, in reaching this decision, the Board has considered the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), "when it is not possible to separate the effects of the [service-connected condition and [a] non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  As applied in this case, the Board has attributed all potentially service-connected symptoms to the Veteran's tinnitus and erectile dysfunction.  

Therefore, there are no additional symptoms of the Veteran's tinnitus or erectile dysfunction that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  Consequently, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single Diagnostic Code provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, No. 10-1785, slip op. at 10 (Vet. App. Mar. 27, 2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Johnson v. Shinseki, No. 10-1785, slip op. at 4 (Vet. App. Mar. 27, 2013) (en banc) (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue. 

As indicated in the Introduction, the Board finds that the record raises the issue of entitlement to a TDIU pursuant to Rice, supra.  As this claim is being remanded for additional development, no further discussion of such issue is necessary at this time.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher initial ratings for bilateral tinnitus, erectile dysfunction, and SMC due to loss of use of a creative organ.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 


ORDER

An initial rating in excess of 10 percent for bilateral tinnitus is denied.

A separate initial compensable rating for erectile dysfunction is denied.

The assigned level of SMC based on the loss of use of a creative organ is proper; the appeal is denied.  


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R.  § 3.159(c).

First, the Board first finds that a remand is necessary in order to obtain the Veteran's complete service personnel records.  In this regard, he testified at his August 2012 hearing that his back injury was documented in his personnel records rather than in his service treatment records, which are currently contained in the claims file.  While a portion of his service personnel records are located in the claims file, the complete records are not and the currently available records do not document a back injury.  Therefore, the Veteran's complete service personnel records are relevant to his claim and should be obtained for consideration in his appeal.

The Board also finds that a remand is necessary in order to obtain outstanding SSA records.  The Veteran testified during his August 2012 hearing that he had been awarded SSA benefits due to his PTSD and physical ailments and that he had provided his "military records from the VA" in support of his claim.  It is not clear whether the records provided to SSA and those contained in the current record were duplicative.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, such records should be obtained on remand.

Relevant to the Veteran's initial rating claims, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The record reflects that the Veteran was afforded a VA diabetes mellitus examination in December 2008 as well as VA psychiatric and audiological examinations in February 2009.  In this case, the Board finds that additional examinations are necessary as the Veteran alleged significantly worsening symptoms at his August 2012 hearing before the undersigned VLJ.  With respect to his diabetes mellitus, the Veteran testified that he was experiencing weakness, tingling, and numbness in his extremities, and had blacked out twice.  He also suggested that his treating physicians have restricted his activities due to his diabetes.  Regarding his PTSD, the Veteran alleged that he experienced suicidal ideations and that he had violent episodes.  Additionally, pertaining to his bilateral hearing loss, he indicated that his hearing had worsened since the February 2009 VA examination as he was not able to hear the television even when using his hearing aide.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his diabetes mellitus, PTSD, and bilateral hearing loss.

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed lumbar spine and cervical spine disorders.

In this regard, the Veteran has alleged injuring his neck and back during combat service in Vietnam, specifically he claimed that he was blown off a tank during a rocket attack.  In this regard, the Board observes that in light of the Veteran's receipt of the Combat Action Ribbon and Purple Heart, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As such allegation of an injury is consistent with the Veteran's combat service, the Board finds that his testimony is sufficient to establish such in-service injury.  

Additionally, service treatment records document complaints of lower back pain after lifting furniture in October 1970 as well as continued complaints of back pain in March 1971.  The Veteran testified during his August 2012 hearing that he had suffered from neck and back pain continuously since service.  A December 2008 VA examiner opined that he could not state whether the Veteran's lumbosacral degenerative disc disease was related to service without resorting to speculation and no opinion regarding his claimed neck disorder was provided.  However, this examiner did not detail why he was unable to provide an etiological opinion nor did he indicate what additional evidence, if any, would be required to render such an etiological opinion.   See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In light of these deficiencies, the Board finds that the Veteran should be afforded a new VA examination so as to determine the current nature and etiology of his lumbar spine and cervical spine disorders. 

Furthermore, as discussed above, the Veteran raised the issue of entitlement to a TDIU at his August 2012 hearing before the undersigned VLJ.  As previously stated, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  In light of the Veteran's report of unemployability due to his service-connected disabilities on appeal, the issue of entitlement to a TDIU has been raised in this case.  Therefore, further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the AOJ should obtain an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Finally, due to the length of time which will elapse on remand, updated VA treatment records from the Orlando and Durham VAMCs should be obtained for consideration in the Veteran's appeal.  The Board notes that Veteran reported at his August 2012 hearing that he received treatment through the Orlando VAMC and he indicated in his February 2013 letter that he was receiving current treatment at the Durham VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  Obtain the Veteran's complete service personnel records.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3.  Obtain the Veteran's treatment records from the Orlando and Durham VAMCs.  Treatment records from the Orlando VAMC dated to October 2010 are located in the claims file. All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all diabetic symptoms found to be present.  He or she should specifically indicate whether the Veteran has peripheral neuropathy in his bilateral upper and/or lower extremities as a result of his diabetes.  If so, the examiner should indicate the nature and severity of such peripheral neuropathy.  

The examiner should also identify and describe in detail all manifestations of the Veteran's service-connected diabetes mellitus, including whether it requires the use of insulin or the regulation of activities.  The examiner should specifically note the number of episodes of ketoacidosis or hypoglycemic reactions that have required hospitalizations, and the frequency with which he sees his diabetic care provider.  He or she should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in December 2008, the Veteran's August 2012 hearing, and any lay and clinical evidence suggesting that his overall symptoms have subsequently worsened.

All opinions expressed should be accompanied by supporting rationale.

5.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all psychiatric symptoms found to be present.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in February 2009, the Veteran's August 2012 hearing, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

6.  After any outstanding treatment records are associated with the claims file, arrange for the Veteran to undergo a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz . A Maryland CNC Test also should be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

All opinions expressed should be accompanied by supporting rationale.

7.   After completion of the above development, and following obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed cervical and lumbar spine disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses of the Veteran's cervical and/or lumbar spines.  The examiner should identify all such disorders that have been present at any time since April 2008.

(b) For each diagnosed disorder of the cervical and/or lumbar spine, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his acknowledged injury of being blown off a tank during a rocket attack while serving in combat in Vietnam and/or his complaints of back pain in October 1970 and March 1971.

(c)  If arthritis is diagnosed in any section of the lumbar and/or cervical spine, did such manifest to within one year of the Veteran's discharge (i.e., August 1972)?  If so, what were the manifestations?

The examiner should specifically consider the documented in-service complaints of back pain in October 1970 and March 1971, as well as the Veteran's lay statements regarding his in-service injury and the continuity of symptomatology.  The examiner should also specifically consider the Veteran's reports of injuring his back and neck during a rocket attack in Vietnam, which the Board finds to be consistent with his combat service.

The rationale for any opinion offered should be provided.

8.  After obtaining any outstanding treatment records and conducting the aforementioned VA examinations, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., PTSD, diabetes mellitus, bilateral hearing loss and bilateral tinnitus) taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


